Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 06/14/22, Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an intervertebral implant inserter, comprising: a) an elongated central body having a distal end, a proximal end opposite the distal end, an outer surface that extends from the proximal end to the distal end along a distal direction, and a longitudinal throughbore therethrough, b) an upper blade and a lower blade, each of the upper and lower blades having a distal end portion and a base portion, the base portion of each of the upper and lower blades pivotally coupled to the elongated central body, c) a shaft that extends through the throughbore along a longitudinal axis, wherein the shaft is advanceable within the throughbore along the distal direction and rotatable about the longitudinal axis, the shaft having a distal end forming a pusher having an acicular transverse cross-section, such that rotation of the shaft about the longitudinal axis causes the pusher to rotate about the longitudinal axis from a first height to a second height greater than the first height, thereby distracting a disc space; and d) an upper endplate and a lower endplates detachably connected to the distal end portion of the upper and lower blades, respectively, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Runco et al. (US PG Pub No. 2010/0160983) and Allard et al. (US PG Pub No. 2007/0191857).
Runco et al. discloses an insertion instrument for a spinal implant, comprising an elongated body, an upper blade, a lower blade, shaft having a distal pusher that extends through a throughbore through the body, and upper and lower endplates connected to distal ends of the upper and lower blades respectively, but Runco fails to disclose that the upper and lower endplates are detachably connected to the distal ends of the upper and lower blades respectively, and wherein rotation of the shaft about the longitudinal axis of the shaft causes the pusher to rotate about the longitudinal axis from a first height to a second height greater than the first height thereby distracting a disc space. Furthermore, modifying Runco to have the claimed features would destroy the invention since the shaft is designed to slide (or be ratcheted) within the throughbore so that it can be directly impacted forward or pushed back and forth for moving the implant forward.
Allard et al. discloses an insertion instrument for a spinal implant, comprising an elongated body, an upper blade, a lower blade, a shaft having a distal pusher that extends through a throughbore through the body, and upper and lower endplates detachably connected to distal ends of the upper and lower blades respectively, but Allard fails to disclose that the pusher has an acicular transverse cross-section and  wherein rotation of the shaft about the longitudinal axis of the shaft causes the pusher to rotate about the longitudinal axis from a first height to a second height greater than the first height thereby distracting a disc space. Furthermore, modifying Allard to have the claimed features would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775